                 Case 1:13-cr-00028-AJN Document 96
                                                 95 Filed 03/31/21
                                                          03/29/21 Page 1 of 2

                                        Darren LaVerne               1177 Avenue of the Americas
                                        Partner                      New York, NY 10036
                                        T 212.715.9190               T 212.715.9100
                                        F 212.715.8190               F 212.715.8000          3/31/21
                                        dlaverne@kramerlevin.com



 March 29, 2021

 Via ECF

 The Honorable Alison J. Nathan
 United States District Court
 Southern District of New York
 40 Foley Square
 New York, NY 10007

 Re:         United States v. Pedro Lugo, 13-CR-00028 (AJN)

 Dear Judge Nathan:

                 On behalf of defendant Pedro Lugo, and with the consent of the government, we
 respectfully request that the Court adjourn the status conference in this VOSR matter, presently
 scheduled for April 1, 2021, to a date subsequent to May 11, 2021.

                 The parties first appeared for a conference on October 1, 2020. At that time, we
 noted that the violation alleged in Probation’s VOSR report is the subject of a criminal
 proceeding that remains pending in state court, and that any resolution of the former could
 prejudice Mr. Lugo’s ability to defend the latter. Since then, we understand that the parties in the
 state case have been actively working towards a disposition. The state court case had been set
 for a conference on March 25, 2021, but was apparently adjourned by the court until May 11,
 2021.

                  Mr. Lugo remains at liberty, subject to the terms of a $50,000 bond and pretrial
 supervision, including by electronic monitoring. This is our third request for an adjournment in
 light of the state proceedings, the first having been granted on November 16, 2020, and the
 second on February 1, 2021.
SO ORDERED.
                                       The conference is
                                       adjourned to June 2,
                                       2021 at 11:00 A.M.

                  3/31/21




 KRAMER LEVIN NAFTALIS & FRANKEL LLP
 KL3 3333953.1
            Case 1:13-cr-00028-AJN Document 96
                                            95 Filed 03/31/21
                                                     03/29/21 Page 2 of 2

The Honorable Alison J. Nathan
March 29, 2021


                   We thank the Court for its consideration.


                                                        Respectfully submitted,


                                                        /s/ Darren A. LaVerne
                                                        Darren A. LaVerne
                                                        Leah S. Friedman
                                                        Harry P. Morgenthau

                                                        KRAMER LEVIN NAFTALIS &
                                                        FRANKEL LLP
                                                        1177 Avenue of the Americas
                                                        New York, NY 10036
                                                        Telephone: 212.715.9190
                                                        Counsel for Pedro Lugo


cc:      AUSA Christopher DiMase




KRAMER LEVIN NAFTALIS & FRANKEL LLP                                               KL3 3333953.1   2
